Broderick, J.,
dissenting: This case requires us to determine whether a person is entitled to the protection against unreasonable searches and seizures afforded by part I, article 19 of the New Hampshire Constitution when he sits in a car parked in his driveway. Applying a “protected areas” analysis, the majority concludes that because that portion of the defendant’s driveway on which he rested is “semi-private,” the defendant is not entitled to the protections of part I, article 19. See supra p. 3. Because I believe this question is best resolved by ascertaining whether the defendant had a reasonable expectation of privacy under the State Constitution, I respectfully dissent.
The fourth amendment to the United States Constitution provides:
The right of the people to be secure in their persons, houses, papers, and effects, against unreasonable searches and seizures, shall not be violated, and no warrants shall issue, but upon probable cause, supported by oath or affirmation, and particularly describing the place to be searched, and the persons or things to be seized.
U.S. Const., amend. IV. In Katz v. United States, 389 U.S. 347 (1967), the United States Supreme Court stated that “the Fourth Amendment protects people, not places.” Id. at 351. The Court reasoned that “[w]hat a person knowingly exposes to the public, even in his home or office, is not a subject of Fourth Amendment protection. But what he seeks to preserve as private, even in an area accessible to the public, may be constitutionally protected.” Id. at 351-52 (citations omitted). To invoke the protections of the fourth amendment, an individual must have entertained a subjective expectation of privacy, and that expectation must be one that society is prepared to recognize as reasonable. See id. at 361 (Harlan, J., concurring).
It is clear that the Katz court correctly viewed the fourth amendment’s prohibition against unreasonable searches and seizures as primarily concerned with governmental invasions of an individual’s privacy. Though the amendment was “conceived in response to the use of general warrants and, in particular, the employment of writs of assistance in the Colonies prior to the American Revolution, a practice which caused profound resentment among the colonists,” State v. Pellicci, 133 N.H. 523, 539, 580 A.2d 710, 720 (1990) (Brock, C.J., concurring specially), its language encompasses more than simple physical intrusions into certain areas, see Katz, 389 U.S. at 353. In light of the history of the *193amendment and the events preceding its adoption, it may be fairly said that
the Fourth Amendment embodies . . . the belief that to value the privacy of home and person and to afford it constitutional protection against the long reach of government is no less than to value human dignity, and that this privacy must not be disturbed except in case of overriding social need, and then only under stringent procedural safeguards.
J. LANDYNSKI, SEARCH AND SEIZURE AND THE SUPREME COURT: A STUDY IN CONSTITUTIONAL INTERPRETATION 47 (1966).
History also teaches that the fourth amendment derives in no small part from part I, article 14 of the Massachusetts Declaration of Rights. See Fraenkel, Concerning Searches and Seizures, 34 Harv. L. Rev. 361, 362 (1921). Chief Justice Edward F. Hennessey of the Supreme Judicial Court of Massachusetts has observed that “[t]he Declaration of Rights . . . spawned the Bill of Rights of the Federal Constitution, not only in concepts, but in the very words.” Hennessey, The Extraordinary Massachusetts Constitution of 1780, 14 Suff. L. Rev. 873, 873 (1980). As the United States Supreme Court has recognized that personal privacy is central to the fourth amendment, so too the Massachusetts high court has concluded that in considering questions arising under part I, article 14 of the Massachusetts Declaration of Rights, “it must be determined whether the defendant had a subjective expectation of privacy which can be recognized as ‘reasonable.’” Com. v. Pratt, 555 N.E.2d 559, 567 (Mass. 1990).
This brings us to part I, article 19 of the New Hampshire Constitution, which provides:
Every subject hath a right to be secure from all unreasonable searches and seizures of his person, his houses, his papers, and all his possessions. Therefore, all warrants to search suspected places, or arrest a person for examination or trial in prosecutions for criminal matters, are contrary to this right, if the cause or foundation of them be not previously supported by oath or affirmation ....
This article is based upon part I, article 14 of the Massachusetts Declaration of Rights. See Landynski, supra at 38. Indeed, the two provisions are virtually identical, and this court has recognized that part I, article 19, like its Massachusetts antecedent, “safeguards privacy and protection from government intrusion.” State v. Canelo, *194139 N.H. 376, 386, 653 A.2d 1097, 1104 (1995) (citing cases). In State v. Santana, 133 N.H. 798, 586 A.2d 77 (1991), for example, we held that under our constitution there exists in an individual’s dwelling “a strong expectation of privacy and protection from government intrusion.” 133 N.H. at 803, 586 A.2d at 80 (quotation omitted).
Despite recognizing the protection of privacy as the purpose of part I, article 19, we have declined to employ a reasonable expectation of privacy analysis in interpreting the provision’s reach. See, e.g., State v. Sterndale, 139 N.H. 445, 449, 656 A.2d 409, 411 (1995); State v. Alosa, 137 N.H. 33, 37, 623 A.2d 218, 221 (1993). Instead, we have continued to view the protection of privacy through the lens of a “protected areas” analysis. See Pellicci, 133 N.H. at 546-47, 580 A.2d at 724-25 (Thayer, J., concurring specially). In State v. Settle, 122 N.H. 214, 447 A.2d 1284 (1982), the court opined:
The “legitimate expectation of privacy” doctrine is no boon to the general administration of the criminal justice system, the law enforcement establishment, the workload of the trial courts, or clearly defined constitutional rights. It introduces into the law enforcement and judicial process yet another flexible threshold determination to be made for the orderly and fair disposition of criminal cases. . . .
Our review of the cases decided under the “legitimate expectation of privacy” doctrine shows us that its administration is not without problems. Appellate courts have been forced to draw fine distinctions whose logical bases are questionable.
Id. at 219, 447 A.2d at 1287.
As the instant case demonstrates, strict adherence to a “protected areas” analysis has not proved any great boon to the administration of our criminal justice system. The categorical standards articulated by the majority, which require trial courts to determine first whether an area is curtilage and second whether it is “semiprivate,” see supra p. 3, are inherently unwieldy and difficult to apply. This sort of inflexible analysis inevitably will require the court “to draw fine distinctions whose logical bases are questionable,” Settle, 122 N.H. at 219, 447 A.2d at 1287, and whose effect may well be inequitable and unjust, see Note, From Private Places to Personal Privacy: A Post-Katz Study of Fourth Amendment Protection, 43 N.Y.U. L. Rev. 968, 968 (1968).
Simply put, the “protected areas” analysis is too indelicate a tool with which to safeguard privacy under part I, article 19, as it may *195well obscure the subtle and intricate aspects of a person’s genuine privacy interests. Accordingly, I believe the critical inquiry under the State Constitution should focus upon individual and societal expectations of privacy rather than artificial geographical categories, for in my view part I, article 19, like the fourth amendment, protects people, not places. By emphasizing the privacy of individuals, an expectation of privacy analysis offers a sounder analytical base from which to interpret part I, article 19 consistent with its purpose. Further, this test has the flexibility necessary to ensure part I, article 19’s continued vitality in a rapidly changing society.
I would adopt the expectation of privacy analysis and remand this case to the trial court to determine in the first instance whether the defendant “(1) had a subjective expectation of privacy in the place searched . . . that (2) society would accept as reasonable.” Com. v. Krisco Corp., 653 N.E.2d 579, 582 (Mass. 1995). The second element of the test “is highly dependent on the particular facts involved and [should be] determined by examining the circumstances of the case in light of several factors,” including “the nature of the intrusion, whether the government agents had a lawful right to be where they were, and the character of the location searched.” Id. On remand, the result in this case may well be the same. An expectation of privacy analysis, however, requires an inquiry sufficiently different from the “protected areas” analysis that I believe remand would be appropriate.
In advocating the adoption of the expectation of privacy analysis under part I, article 19, I am not suggesting we also accept, without question, the federal case law construing and applying this test. We consistently have interpreted our State Constitution independently of the United States Constitution, often concluding that it provides individuals greater protection than its federal counterpart. See, e.g., Sterndale, 139 N.H. at 449-50, 656 A.2d at 412 (rejecting an automobile exception to the warrant requirement); Canelo, 139 N.H. at 387, 653 A.2d at 1105 (rejecting a good faith exception to the exclusionary rule). Adoption of the expectation of privacy analysis would require no deviation from this course.